Citation Nr: 0336717	
Decision Date: 12/31/03    Archive Date: 01/07/04

DOCKET NO.  02-05 039A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Muskogee, 
Oklahoma


THE ISSUES

1.  Whether new and material evidence has been received which 
is sufficient to reopen a previously denied claim of 
entitlement to service connection for a left hip disability.  

2.  Entitlement to service connection for a left ankle 
disability.  


REPRESENTATION

Veteran represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

John Z. Jones, Counsel




INTRODUCTION

The veteran served on active duty from March 1981 to March 
1985.  

The veteran's initial claim of entitlement to service 
connection for residuals of a hip injury was denied by the 
Department of Veterans Affairs (VA) Regional Office in 
Muskogee, Oklahoma (the RO) in November 1999.  The veteran 
was notified of that decision by letter dated November 22, 
1999.  On December 7, 1999, the veteran's service medical 
records were received.  The RO readjudicated the veteran's 
claim and again denied it on December 8, 1999.  The veteran 
was informed of that rating decision by letter dated December 
17, 2001.  he did not appeal.  

In July 2000, the veteran contacted the RO, indicating that 
he had new and material evidence to submit.  This matter has 
come before the Board of Veterans' Appeals (Board) on appeal 
from a March 2001 rating decision of the RO which, in part, 
determined that new and material evidence had not been 
submitted to reopen a claim of entitlement to  service 
connection for a left hip disability.  The RO also denied the 
veteran's claim of entitlement to service connection for left 
ankle disability.  

For reasons which will be explained in detail below, the 
Board has determined that the veteran's claim of entitlement 
to service connection for a left hip disability should be 
reopened.  That issue is being remanded for additional 
evidentiary development.  The other issue on appeal, that of 
the veteran's entitlement to service connection for a left 
ankle disability, will also be addressed in the Remand 
section of this decision.  

This appeal is Remanded to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify you if 
further action is required on your part.



Other issues not currently on appeal

The Board notes that the veteran's appeal originally included 
the issues of entitlement to service connection for residuals 
of a left tibia-fibula fracture and whether new and material 
evidence has been presented to reopen a claim of entitlement 
to a back disability.  Following additional development, the 
RO, in a December 2002 rating decision, granted service 
connection for residuals of a left tibia-fibula fracture with 
chronic pain and chronic lumbosacral strain with protusion at 
L5-S1, each evaluated as 10 percent disabling.  The veteran 
was notified of this decision and has not filed a notice of 
disagreement.  Therefore, the issue of any higher evaluation 
for these disabilities is not presently in appellate status.  
See Grantham v. Brown, 114 F.3d 1156 (Fed. Cir. 1997) [where 
an appealed claim for service connection is granted during 
the pendency of the appeal, a second notice of disagreement 
must thereafter be timely filed to initiate appellate review 
of the claim concerning "downstream" issues such the 
compensation level assigned for the disability and the 
effective date].  Accordingly, those issues have been 
resolved and will be discussed no further.


FINDINGS OF FACT

1.  In an unappealed November 1999 and December 1999 rating 
decisions, the RO denied service connection for hip 
disability.  

2.  The evidence associated with the claims file subsequent 
to the RO's December 1999 rating decision is new and so 
significant that it must be considered in order to fairly 
decide the merits of the veteran's claim.



CONCLUSIONS OF LAW

1.  The RO's November 1999 and December 1999 rating decisions 
denying service connection for a hip disability are final.  
38 U.S.C.A. § 7105 (West 2002); 38 C.F.R. §§ 3.104, 20.1103 
(2003).

2.  Since the RO's December 1999 decision, new and material 
evidence has been received, and so the claim of entitlement 
to service connection for left hip disability is reopened.  
38 U.S.C.A. § 5108 (West 2002); 38 C.F.R. § 3.156 (2001).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The veteran ultimately is seeking entitlement to service 
connection for a left hip disability.  

A review of the record reveals that the veteran's original 
claim for service connection for a left hip disability was 
denied by rating decisions in November 1999 and December 
1999.  The veteran was notified of the adverse decisions and 
of  his appellate rights.  He did not file an appeal.  As 
will be explained in greater detail below, those decisions 
are final, and new and material evidence must be received in 
order to reopen the claim.  See 38 U.S.C.A. §§ 5108, 7105 
(West 2002).  

As noted above, the March 2001 rating action determined that 
new and material evidence had not been submitted to reopen 
the claim.  That decision was appealed by the veteran.  In 
the December 2002 Supplemental Statement of the Case, the RO 
apparently reopened the claim for service connection for left 
hip disability and considered the claim on its merits.  
However, the Board must make its own initial determination as 
to whether new and material evidence has been presented to 
reopen the veteran's claim.  See Barnett v. Brown, 83 F.3d 
1380, 1383 (Fed. Cir. 1996).  Therefore, the issue is 
properly framed as listed on the title page above.

In the interest of clarity, the Board will initially discuss 
certain preliminary matters.  The Board will then address the 
pertinent law and regulations and their application to the 
facts and evidence.  Although all of the evidence in the 
claims file may not be specifically cited in the Board's 
decision, the Board has reviewed and considered all of the 
evidence in the claims file in reaching its conclusions.

The VCAA 

On November 9, 2000, the President signed into law the 
Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. No. 
106-475, 114 Stat. 2096 (2000).  The VCAA applies to all 
pending claims for VA benefits and provides, among other 
things, that VA shall make reasonable efforts to notify a 
claimant of relevant evidence necessary to substantiate the 
claimant's claim for a benefit under a law administered by 
VA.  The VCAA also requires VA to assist a claimant in 
obtaining such evidence.  See 38 U.S.C.A. §§ 5103, 5103A.  
Regulations implementing the VCAA have been enacted.  See 66 
Fed. Reg. 45,630 (Aug. 29, 2001).

The VCAA is generally applicable to all claims filed on or 
after the date of enactment, November 9, 2000, or filed 
before the date of enactment and not yet final as of that 
date.  The issue before the Board arose from a claim filed 
before November 9, 2000.  The regulatory amendments became 
effective November 9, 2000, except for the amendment to 38 
C.F.R. § 3.156(a), which became effective August 29, 2001.  
In this case, the VCAA and its implementing regulations are 
accordingly generally applicable.  See Holliday v. Principi, 
14 Vet. App. 280 (2000) [the Board must make a determination 
as to the applicability of the various provisions of the VCAA 
to a particular claim].

However, the VCAA appears to have left intact the requirement 
that a veteran must first present new and material evidence 
in order to reopen a previously and finally denied claim 
under 38 U.S.C.A. § 5108 before the Board may determine 
whether the duty to assist is fulfilled and proceeding to 
evaluate the merits of that claim.  It is specifically noted 
that nothing in the VCAA shall be construed to require the 
Secretary to reopen a claim that has been disallowed except 
when new and material evidence is presented or secured, as 
described in 38 U.S.C.A. § 5108.  
See 38 U.S.C.A. § 5103A(f).

Once a claim is reopened, the VCAA provides that VA shall 
make reasonable efforts to assist a claimant in obtaining 
evidence necessary to substantiate the claimant's claim for a 
benefit under a law administered by VA, unless no reasonable 
possibility exists that such assistance would aid in 
substantiating the claim.  
See 38 U.S.C.A. § 5103A.

Notice 

VA has a duty to notify a claimant and his or her 
representative of any information and evidence needed to 
substantiate and complete a claim.  See 38 U.S.C.A. §§ 5102, 
5103 (West Supp. 2002).  As part of the notice, VA is to 
specifically inform the claimant and the claimant's 
representative, if any, of which portion, if any, of the 
evidence is to be provided by the claimant and which part, if 
any, VA will attempt to obtain on behalf of the claimant.  
See Quartuccio v. Principi, 16 Vet. App. 183 (2002) [a letter 
from VA to a claimant describing evidence potentially helpful 
to the claimant but not mentioning who is responsible for 
obtaining such evidence did not meet the standard erected by 
the VCAA].

The Board believes that with respect to this issue, which 
involves the matter of submission of new and material 
evidence, although VA's duty to assist appears to be 
circumscribed the notice provisions of the VCAA are still 
applicable.  The Board notes that the United States Court of 
Appeals for Veterans Claims (the Court) has held that 38 
U.S.C.A. § 5103(a), as amended by the VCAA, and 38 C.F.R. 
§ 3.159(b), as amended, which pertain to VA's duty to notify 
a claimant who had submitted a complete or substantially 
complete application, apply to those claimants who seek to 
reopen a claim by submitting new and material evidence 
pursuant to 38 U.S.C.A. § 5108.  See Quartuccio, supra.

The record reflects that the veteran has been informed of the 
various requirements of law pertaining to his appeal in the 
April 2002 Statement of the Case (SOC).  The record also 
shows that the RO furnished the veteran a letter in January 
2001 advising him of the provisions relating to the VCAA, to 
include advising him that he could provide the names, 
addresses, and approximate dates of treatment for all VA and 
non-VA health care providers who had treated him for the 
disorders at issue herein.  He was informed as well that he 
could provide VA authorization to obtain any private medical 
records by completing the appropriate forms (VA Form 21-
4142), copies of which were enclosed with the letter.  

Based on the above, the Board concludes that the veteran has 
been amply informed of what is required of him and of VA in 
connection with his claim. 

Duty to assist

VA ordinarily has a duty to assist a claimant in obtaining 
evidence necessary to substantiate the claim.  The VCAA also 
requires VA to provide a medical examination when such an 
examination is necessary to make a decision on the claim.  
See 38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159.  However, the 
issue on appeal involves the matter of whether a previously 
denied claim may be reopened.  Under such circumstances, VA's 
duty to assist the veteran in the development of his claim is 
not triggered unless and until the claim is reopened.  See 38 
U.S.C.A. § 5103A.

In short, the Board has carefully considered the provisions 
of the VCAA in light of the record on appeal, and for the 
reasons expressed above finds that to the extent required the 
issue of whether new and material evidence has been submitted 
with respect to the claim of entitlement to service 
connection for bilateral hearing loss has been developed in 
conformity with the spirit of the VCAA.  

The Board additionally observes that the veteran has been 
accorded ample opportunity to present evidence and argument 
in support of his claim.  
See 38 C.F.R. § 3.103 (2002).  In this regard, the Board 
notes that the veteran was scheduled for a personal hearing 
at the RO in October 2002; however, the hearing was cancelled 
per the veteran's representative.  See VA Form 119, Report of 
Contact, dated October 2002.  

Accordingly, the Board will proceed to a decision on the 
issue on appeal.



Pertinent Law and Regulations 

Service connection - in general 

In general, service connection may be granted for disability 
or injury incurred in or aggravated by active military 
service.  38 U.S.C.A. § 1131 (West 2002).  For certain 
chronic disorders, to include arthritis, service connection 
may be granted if the disease becomes manifest to a 
compensable degree within one year following separation from 
service.  38 U.S.C.A. §§ 1101, 1112, 1113, 1137 (West Supp. 
2002); 38 C.F.R. §§ 3.307, 3.309 (2003).

Notwithstanding the above, service connection may be granted 
for disability shown after service, when all of the evidence, 
including that pertinent to service, shows that it was 
incurred in service.  38 C.F.R. § 3.303(d) (2002); Cosman v. 
Principi, 3 Vet. App. 303, 305 (1992).

The resolution of issues pertinent to a determination of 
entitlement to service connection must be considered on the 
basis of the places, types, and circumstances of service as 
shown by service records, the official history of each 
organization in which the veteran served, and all pertinent 
medical and lay evidence.  Determinations relative to service 
connection will be based on review of the entire evidence of 
record.  38 U.S.C.A. § 7104(a) (West 2002); 38 C.F.R. § 
3.303(a) (2003); see Wilson v. Derwinski, 2 Vet. App. 16, 19 
(1991).

In order to establish service connection for the claimed 
disorder, there must be (1) medical evidence of a current 
disability; (2) medical, or in certain circumstances, lay 
evidence of in-service incurrence or aggravation of a disease 
or injury; and (3) medical evidence of a nexus between the 
claimed in-service disease or injury and the current 
disability.  See Hickson v. West, 12 Vet. App. 247, 253 
(1999).  The determination as to whether these requirements 
are met is based on an analysis of all the evidence of record 
and the evaluation of its credibility and probative value.  
Baldwin v. West, 13 Vet. App. 1, 8 (1999).


Finality/new and material evidence

In general, RO rating decisions that are not timely appealed 
are final.  See 38 U.S.C.A. § 7104 (West 2002); 38 C.F.R. 
§§ 3.104, 20.1103 (2003).  Pursuant to 38 U.S.C.A. § 5108 
(West 2002), a finally disallowed claim may be reopened when 
new and material evidence is presented or secured with 
respect to that claim.

The Board notes that there has been a regulatory change with 
respect to new and material evidence, which applies 
prospectively to all claims made on or after August 29, 2001.  
See 66 Fed. Reg. 45,620-30 (Aug. 29, 2001) [codified at 
38 C.F.R. § 3.156(a)].  Because the veteran filed to reopen 
his claim in July 2000, prior to that date, the earlier 
version of the law, which follows, remains applicable in this 
case.  

New and material evidence is defined as evidence not 
previously submitted to agency decision-makers that bears 
directly and substantially upon the specific matter under 
consideration; which is neither cumulative nor redundant; and 
which, by itself or in connection with evidence previously 
assembled, is so significant that it must be considered in 
order to decide fairly the merits of the claim.  38 C.F.R. 
§ 3.156(a) (2001).  In Hodge v. West, 155 F.3d 1356, 1363 
(Fed. Cir. 1998), the Federal Circuit noted that new evidence 
could be sufficient to reopen a claim if it could contribute 
to a more complete picture of the circumstances surrounding 
the origin of a veteran's injury or disability, even where it 
would not be enough to convince the Board to grant a claim.  

An adjudicator must follow a two-step process in evaluating 
previously denied claims.  First, the adjudicator must 
determine whether the evidence added to the record since the 
last final decision is new and material.  If new and material 
evidence is presented or secured with respect to a claim that 
has been finally denied, the claim will be reopened and 
decided upon the merits.  Once it has been determined that a 
claimant has produced new and material evidence, the 
adjudicator must evaluate the merits of the claim in light of 
all the evidence, both new and old, after ensuring that the 
VA's statutory duty to assist the appellant in the 
development of her claim has been fulfilled.  See 38 U.S.C.A. 
§ 5108 (West 2002); Elkins v. West, 12 Vet. App. 209 (1999); 
Vargas-Gonzalez v. West, 12 Vet. App. 321, 328 (1999).

For the purpose of establishing whether new and material 
evidence has been submitted, the truthfulness of evidence is 
presumed, unless the evidence is inherently incredible or 
consists of statements which are beyond the competence of the 
person(s) making them.  See Justus v. Principi, 3 Vet. App. 
510, 513 (1992).
 
If it is determined that new and material evidence has been 
submitted, the claim must be reopened.  The VA may then 
proceed to evaluate the merits of the claim on the basis of 
all evidence of record, but only after ensuring that the duty 
to assist the veteran in developing the facts necessary for 
her claim has been satisfied.  See 38 U.S.C.A. § 5103A (West 
2002); Elkins v. West, 12 Vet. App. 209 (1999).

Factual background

The "old" evidence

As noted in the Introduction, the veteran's initial claim of 
entitlement to service connection for a hip disability  was 
denied by the RO in November 1999 and again in December 1999, 
after the RO's receipt of the veteran's service medical 
records.

The service medical records show that the veteran suffered a 
fractured left tibia-fibula when hit by a car in March 1985; 
however, the records are negative for complaint of or 
treatment for a left hip disability as a result of this 
accident.  
There were no post-service medical records.

The December 1999 RO decision 

The veteran's claim was denied in December 1999.  The denial 
was predicated on a finding that there was no evidence 
showing that the veteran received a hip injury in service or 
evidence showing that he currently had residuals of a hip 
injury.  In essence, the RO denied the claim because medical 
evidence of a current disability, evidence of in-service 
incurrence of such disability (although the motor vehicle 
accident was acknowledged) and medical evidence of a nexus or 
link had not been shown.

The veteran was notified of the RO's decision and of his 
appellate rights.  He veteran did not file an appeal.  

Additionally submitted evidence 

Evidence received since the November 1999 rating decision 
includes an August 2001 statement from Dr. R.M.  Dr. R.M. 
stated that the veteran had been a patient since May 2000, 
that he had seen him for chronic left hip pain and that he 
had reviewed the veteran's medical records from 1983 when he 
was in a car accident.  Dr. R.M. opined that the veteran's 
chronic pain was definitely caused by the car accident.  

VA examination in November 2002 resulted in a diagnosis of 
chronic left hip strain.  

Analysis

The unappealed November 1999 decision is final.  See 
38 U.S.C.A. § 7105; 38 C.F.R. § 20.1103.  As discussed in 
detail above, before the Board can evaluate the merits of a 
previously denied claim, it must first determine whether the 
claimant has submitted new and material evidence with respect 
to that claim.  See 38 U.S.C.A. § 5108; 38 C.F.R. § 3.156.  
After reviewing the record, and for reasons expressed 
immediately below, the Board is of the opinion that the 
veteran has submitted new and material evidence sufficient to 
reopen his claim of entitlement to service connection for a 
left hip disability.  

At the time of the November 1999 rating decision, the 
evidence consisted of the service medical records, which 
showed that the veteran had been injured when he was struck 
by a car.  A specific hip injury was not identified, however.  
The RO concluded that medical evidence of an in-service 
injury and of a current disability had not been shown.  
Implicit in the decision was the finding that medical nexus 
evidence was also lacking.  

The evidence received since November 1999 includes a VA 
examination report showing a current diagnosis of left hip 
strain.  The evidence also includes a statement from Dr. R.M. 
wherein he opined that the veteran's left hip pain was caused 
by the February 1983 car accident.  Significantly, these 
records provide evidence of both a current left hip 
disability and a nexus between the veteran's current left hip 
disability and the in-service motor vehicle accident in 
February 1983, elements which were lacking at the time of the 
November 1999 decision.  

This evidence is, in the opinion of the Board, new and 
material evidence with respect to the issue of service 
connection for a left hip disability because such evidence 
suggests that the onset of the veteran's current left hip 
disability was during his period of service.  This evidence 
was not previously of record, it bears directly and 
substantially upon the specific matter under consideration, 
and it is so significant that it must be considered in order 
to fairly decide the merits of the claim.  See 38 C.F.R. 
§ 3.156 (2001) and  Hodge, supra.  Therefore, the Board finds 
that the veteran's claim of entitlement to service connection 
for a left hip disability is reopened due to the receipt of 
new and material evidence.

Now that the claim has been reopened, the VCAA provides that 
VA shall make reasonable efforts to assist a claimant in 
obtaining evidence necessary to substantiate the claimant's 
claim for a benefit under a law administered by VA, unless no 
reasonable possibility exists that such assistance would aid 
in substantiating the claim.  See 38 U.S.C.A. § 5103A.  This 
will be further discussed in the remand section below.


ORDER

New and material evidence having been submitted, the 
veteran's claim of entitlement to service connection for a 
left hip disability is reopened; the appeal is allowed to 
this extent only.
REMAND

The Board notes that the veteran's contentions with respect 
to his entitlement to service connection for a left ankle 
disability essentially mirror those with respect to the left 
hip disability, namely that it is related to the 1983 motor 
vehicle accident or in the alternative is secondary to the 
veteran's service-connected disabilities, in particular 
residuals of a left leg fracture. 

The VCAA specifies that, in the case of a disability 
compensation claim, the duty to assist includes providing a 
medical examination or obtaining a medical opinion when 
necessary to make a decision on the claim.  See 38 U.S.C.A. § 
5103A(d).  Such an examination or opinion is necessary to 
make a decision on a claim if all of the lay and medical 
evidence of record (1) contains competent evidence that the 
claimant has a current disability, or persistent or recurrent 
symptoms of disability; and (2) indicates that the disability 
or symptoms may be associated with the claimant's active 
military, naval, or air service; but (3) does not contain 
sufficient medical evidence for VA to make a decision on the 
claim.  See also 38 C.F.R. § 3.159 (2003); Charles v. 
Principi, 16 Vet. App. 370 (2002).

As noted above, there is of record a medical nexus opinion 
which serves to link the veteran's current left hip 
disability to the 1983 motor vehicle accident.  That opinion 
has been deemed by the Board to constitute new and material 
evidence.  However, such evidence does not serve to 
definitively establish the claim.  See Hodge, supra [new 
evidence could be sufficient to reopen a claim if it could 
contribute to a more complete picture of the circumstances 
surrounding the origin of a veteran's injury or disability, 
even where it would not be enough to convince the Board to 
grant a claim].   

In this case, certain questions remain concerning the 
relationship between the 1983 motor vehicle accident and the 
current hip disability.  First, of course, is the fact that 
no hip injury was identified in the service medical records.  
In addition, as noted by the November 2002 VA examiner, there 
were no hip complaints for a number of years after service.  
Then there is the matter of diagnosis.  Dr. R.M. has merely 
referred to "hip pain".  The November 2002 examiner 
rendered a diagnosis of chronic left hip strain.  There was 
no indication that such strain was traumatic in nature.   

The veteran is seeking service connection for left hip and 
left ankle disabilities, on either a direct basis or as 
secondary to his service-connected left leg fracture.  
The November 2002 VA examiner opined that the veteran's left 
hip and left ankle conditions were not related to his 
service-connected left leg fracture.  While the examiner 
noted that the service medical records did not show any left 
hip or left ankle problems and that the veteran did not 
report onset of pain in his left hip until many years after 
service, the examiner did not provide a definitive opinion 
regarding whether the left hip and left ankle disabilities 
were etiologically related to the February 1983 accident.  In 
addition, the examiner did not address whether there had been 
any aggravation of the left hip and left ankle disabilities 
as a result of the service-connected left leg fracture.  See 
Allen v. Brown, supra.  [The Board notes that service 
connection for a left leg fracture was granted after the 
November 2002 examination.]  

Under these circumstances, the Board believes that a nexus 
opinion should be obtained.  

Accordingly, this case is REMANDED to the Veterans Benefits 
Administration (VBA) for the following actions:

1.  VBA should contact the veteran and 
ask him to identify and recent medical 
records pertaining to his claimed left 
hip and left ankle disabilities.  If any 
such records are identified, VBA should 
take appropriate steps to obtain copies 
and associate them with the veteran's VA 
claims folder. 

2.  VBA should the refer the claims 
folder to a physician with appropriate 
expertise, to include the attending 
physician in November 2002 if still 
available, for review.  The reviewing 
physician should identify and currently 
diagnosed left hip and left ankle 
disabilities and provide an opinion as to 
whether it is as likely as not that any 
current left hip and left ankle 
disabilities are related to the February 
1983 motor vehicle accident.  An opinion 
should also be rendered as to whether 
there is any relationship between the 
left hip and left ankle disabilities and 
the service-connected left leg fracture 
and back disability, including whether a 
service-connected disability has 
aggravated any hip and ankle disorder.  
The complete rationale for any opinion 
expressed should be provided.

If the reviewing physician believes that 
further examination of the veteran is 
required, such should be scheduled.  

2.  Thereafter, VBA should readjudicate 
the issues of entitlement to service 
connection for left hip and left ankle.  

If any benefit sought remains denied, the veteran and his 
representative should be provided a supplemental statement of 
the case and be afforded a reasonable  opportunity to 
respond.  Thereafter, the case should be returned to the 
Board for further appellate review.  

The veteran has the right to submit additional evidence and 
argument on the matters the Board has remanded.  See 
Kutscherousky v. West, 12 Vet. App. 369 (1999).



This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board for 
additional development or other appropriate action must be 
handled in an expeditious manner.  See The Veterans' Benefits 
Improvements Act of 1994, Pub. L. No. 103-446, § 302, 108 
Stat. 4645, 4658 (1994), 38 U.S.C.A. § 5101 (West 2002) 
(Historical and Statutory Notes).  



	                     
______________________________________________
	Barry F. Bohan
	Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs

YOUR RIGHTS TO APPEAL OUR DECISION

The attached decision by the Board of Veterans' Appeals (BVA or Board) is 
the final decision for all issues addressed in the "Order" section of the 
decision.  The Board may also choose to remand an issue or issues to the 
local VA office for additional development.   If the Board did this in your 
case, then a "Remand" section follows the "Order."  However, you cannot 
appeal an issue remanded to the local VA office because a remand is not a 
final decision. The advice below on how to appeal a claim applies only to 
issues that were allowed, denied, or dismissed in the "Order."
If you are satisfied with the outcome of your appeal, you do not need to do 
anything.  We will return your file to your local VA office to implement 
the BVA's decision.  However, if you are not satisfied with the Board's 
decision on any or all of the issues allowed, denied, or dismissed, you 
have the following options, which are listed in no particular order of 
importance: 
?	Appeal to the United States Court of Appeals for Veterans Claims 
(Court)
?	File with the Board a motion for reconsideration of this decision
?	File with the Board a motion to vacate this decision 
?	File with the Board a motion for revision of this decision based on 
clear and unmistakable error. 
Although it would not affect this BVA decision, you may choose to also: 
?	Reopen your claim at the local VA office by submitting new and 
material evidence. 
There is no time limit for filing a motion for reconsideration, a motion to 
vacate, or a motion for revision based on clear and unmistakable error with 
the Board, or a claim to reopen at the local VA office.  None of these 
things is mutually exclusive - you can do all five things at the same time 
if you wish.  However, if you file a Notice of Appeal with the Court and a 
motion with the Board at the same time, this may delay your case because of 
jurisdictional conflicts. If you file a Notice of Appeal with the Court 
before you file a motion with the BVA, the BVA will not be able to consider 
your motion without the Court's permission. 

How long do I have to start my appeal to the Court?  You have 120 days from 
the date this decision was mailed to you (as shown on the first page of 
this decision) to file a Notice of Appeal with the United States Court of 
Appeals for Veterans Claims.  If you also want to file a motion for 
reconsideration or a motion to vacate, you will still have time to appeal 
to the Court.  As long as you file your motion(s) with the Board within 120 
days of the date this decision was mailed to you, you will then have 
another 120 days from the date the BVA decides the motion for 
reconsideration or the motion to vacate to appeal to the Court.  You should 
know that even if you have a representative, as discussed below, it is your 
responsibility to make sure that your appeal to Court is filed on time.

How do I appeal to the United States Court of Appeals for Veterans Claims?  
Send your Notice of Appeal to the Court at:

Clerk, U.S. Court of Appeals for Veterans Claims
625 Indiana Avenue, NW, Suite 900
Washington, DC 20004-2950

You can get information about the Notice of Appeal, the procedure for 
filing a Notice of Appeal, the filing fee (or a motion to waive the filing 
fee if payment would cause financial hardship), and other matters covered 
by the Court's rules directly from the Court. You can also get this 
information from the Court's web site on the Internet at 
www.vetapp.uscourts.gov, and you can download forms directly from that 
website.  The Court's facsimile number is (202) 501-5848. 

To ensure full protection of your right of appeal to the Court, you must 
file your Notice of Appeal with the Court, not with the Board, or any other 
VA office. 

How do I file a motion for reconsideration? You can file a motion asking 
the BVA to reconsider any part of this decision by writing a letter to the 
BVA stating why you believe that the BVA committed an obvious error of fact 
or law in this decision, or stating that new and material military service 
records have been discovered that apply to your appeal. If the BVA has 
decided more than one issue, be sure to tell us which issue(s) you want 
reconsidered. Send your letter to: 
Director, Management and Administration (014)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
1
CONTINUED



Remember, the Board places no time limit on filing a motion for 
reconsideration, and you can do this at any time. However, if you also plan 
to appeal this decision to the Court, you must file your motion within 120 
days from the date of this decision. 

How do I file a motion to vacate? You can file a motion asking the BVA to 
vacate any part of this decision by writing a letter to the BVA stating why 
you believe you were denied due process of law during your appeal. For 
example, you were denied your right to representation through action or 
inaction by VA personnel, you were not provided a Statement of the Case or 
Supplemental Statement of the Case, or you did not get a personal hearing 
that you requested. You can also file a motion to vacate any part of this 
decision on the basis that the Board allowed benefits based on false or 
fraudulent evidence.  Send this motion to the address above for the 
Director, Management and Administration, at the Board.  Remember, the Board 
places no time limit on filing a motion to vacate, and you can do this at 
any time. However, if you also plan to appeal this decision to the Court, 
you must file your motion within 120 days from the date of this decision. 

How do I file a motion to revise the Board's decision on the basis of clear 
and unmistakable error? You can file a motion asking that the Board revise 
this decision if you believe that the decision is based on "clear and 
unmistakable error" (CUE).  Send this motion to the address above for the 
Director, Management and Administration, at the Board. You should be 
careful when preparing such a motion because it must meet specific 
requirements, and the Board will not review a final decision on this basis 
more than once. You should carefully review the Board's Rules of Practice 
on CUE, 38 C.F.R. 20.1400 -- 20.1411, and seek help from a qualified 
representative before filing such a motion. See discussion on 
representation below. Remember, the Board places no time limit on filing a 
CUE review motion, and you can do this at any time. 

How do I reopen my claim? You can ask your local VA office to reopen your 
claim by simply sending them a statement indicating that you want to reopen 
your claim.  However, to be successful in reopening your claim, you must 
submit new and material evidence to that office. See 38 C.F.R. 3.156(a). 

Can someone represent me in my appeal?  Yes. You can always represent 
yourself in any claim before VA, including the BVA, but you can also 
appoint someone to represent you.  An accredited representative of a 
recognized service organization may represent you free of charge.  VA 
approves these organizations to help veterans, service members, and 
dependents prepare their claims and present them to VA. An accredited 
representative works for the service organization and knows how to prepare 
and present claims. You can find a listing of these organizations on the 
Internet at: www.va.gov/vso.  You can also choose to be represented by a 
private attorney or by an "agent." (An agent is a person who is not a 
lawyer, but is specially accredited by VA.) 

If you want someone to represent you before the Court, rather than before 
VA, then you can get information on how to do so by writing directly to the 
Court.  Upon request, the Court will provide you with a state-by-state 
listing of persons admitted to practice before the Court who have indicated 
their availability to represent appellants.  This information is also 
provided on the Court's website at www.vetapp.uscourts.gov. 

Do I have to pay an attorney or agent to represent me?  Except for a claim 
involving a home or small business VA loan under Chapter 37 of title 38, 
United States Code, attorneys or agents cannot charge you a fee or accept 
payment for services they provide before the date BVA makes a final 
decision on your appeal. If you hire an attorney or accredited agent within 
1 year of a final BVA decision, then the attorney or agent is allowed to 
charge you a fee for representing you before VA in most situations.  An 
attorney can also charge you for representing you before the Court.  VA 
cannot pay fees of attorneys or agents. 

Fee for VA home and small business loan cases:  An attorney or agent may 
charge you a reasonable fee for services involving a VA home loan or small 
business loan.  For more information, read section 5904, title 38, United 
States Code. 

In all cases, a copy of any fee agreement between you and an attorney or 
accredited agent must be sent to: 

Office of the Senior Deputy Vice Chairman (012)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

The Board may decide, on its own, to review a fee agreement for 
reasonableness, or you or your attorney or agent can file a motion asking 
the Board to do so. Send such a motion to the address above for the Office 
of the Senior Deputy Vice Chairman at the Board. 


VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
2



